Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 10/21/2021 has been entered. Claims 1, 3-4, 6-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/22/2021. 

Specification
The title of the invention is not descriptive, as the claims do not recite any electrodes.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims do not require any electrodes, yet the current title of the application is “Layered High Density Electrode Mapping Catheter”. 
The following title is suggested: “Layered Flexible Catheter Tip”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 3-4, 6, 8-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0143588 to Hoitnik et al., in further view of U.S. Patent No. 6,071,282 to Fleishman, either alone, or in further view of U.S. Publication No. 2014/0200639 to De La Rama.
Regarding claim 1, Hoitnik et al. discloses a flexible catheter tip (Fig. 8d), comprising: 
an inboard understructure (shape memory member 62 splines of smaller loop L2) that defines a tip longitudinal axis (Fig. 8d), wherein the inboard understructure (splines of smaller loop L2) is formed from a first continuous element (continuous loop; paragraph 63); and
an outboard understructure (shape memory member 62 splines of larger loop L1) that extends along the tip longitudinal axis (Fig. 8d), wherein the outboard understructure (splines of larger loop L1) is formed from a second continuous element (continuous loop; paragraph 63).30Docket No. CD-1360USO1/065513-001867
While the embodiment shown in Fig. 8d does not expressly show or state that the device further includes an intermediate inboard covering disposed about the first continuous element that forms a distal portion of the inboard understructure, and an intermediate outboard covering disposed about the second continuous element that forms a distal portion of the outboard understructure, the Examiner notes that paragraph 41 discloses that the splines 17 of the flexible catheter tip also have an intermediate covering (nonconductive covering 64) that covers the shape memory member 62 and each spine 17 and carries a plurality of ring electrodes 37. Hoitnik et al. further teaches that the intermediate inboard and outboard coverings are non-conductive (nonconductive covering 64).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the splines 17V of the embodiment of Fig. 8d include an intermediate inboard covering (nonconductive covering 64 formed on smaller loop L2)  disposed about the first continuous element that forms a distal portion of the inboard understructure  (Fig. 4 shows that the nonconductive covering 64 terminates where the splines enter the distal end of the connector tubing 46, and see paragraph 44) and an intermediate outboard covering (nonconductive covering 64 formed on larger loop L1) disposed about the second continuous element that forms a distal portion of the outboard understructure (Fig. 4 shows that the nonconductive covering 64 terminates where the splines enter the distal end of the connector tubing 46, and see paragraph 44), in order to render these portions of the splines biocompatible (paragraph 43) and to insulate the exposed portions of the loops that are not the electrodes (Fig. 8d and paragraph 41).
Hoitnik et al. does not expressly state that there is an inboard covering disposed about the first continuous element and the intermediate inboard covering; that there is an outboard covering disposed about the first continuous element and the intermediate outboard covering, or that the inboard and outboard coverings are non-conductive; or that the first continuous element includes a first rectangular cross-section or that the second continuous element includes a second rectangular cross-section.
Fleischman teaches a flexible catheter tip (see Figs. 10 and 11B), comprising an understructure (flexible spline legs 22), having an intermediate covering (nonconductive sleeve 32) disposed on the understructure (flexible spline legs 22) and a covering (coating 48) disposed about the understructure (flexible spline legs 22) and the intermediate covering (nonconductive sleeve 32) (see Figs. 10 and 11B), and Fleischman further teaches that the covering (coating 48) is non-conducting (electrically insulating; see col. 9, lines 64-65) so as to prevent the transmission of ablating energy from the electrodes directly into the blood pool during use, and to direct the applied ablating energy from the electrodes directly toward and into the target tissue (col. 10, lines 1-4) and further to minimize the convective cooling effects of the blood pool upon the ablation element while ablating energy is being applied, thereby further enhancing the efficiency of the lesion formation process (col. 10, lines 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the flexible catheter tip of the device of Hoitnik et al. so that the inboard understructure and the outboard understructure include an additional non-conductive covering about the intermediate inboard covering and the intermediate outboard covering, respectively, as taught by Fleischman, so as to prevent the transmission of ablating energy from the electrodes of Hoitnik et al. directly into the blood pool during use and to direct the applied ablating energy from the electrodes directly toward and into the target tissue (col. 10, lines 1-4 of Fleischman), and further to minimize the convective cooling effects of the blood pool upon the ablation element while ablating energy is being applied, thereby further enhancing the efficiency of the lesion formation process (col. 10, lines 7-10 of Fleischman).   
The modified device of Hoitnik et al. and Fleischman will hereinafter be referred to as the modified device of Hoitnik et al. and Fleischman. 
The modified device of Hoitnik et al. and Fleischman does not expressly teach that the first continuous element includes a first rectangular cross-section or that the second continuous element includes a second rectangular cross-section.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the cross-section of the first and second continuous elements of the modified device of Hoitnik et al. and Fleischman to be rectangular shape, as such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B).  
Nonetheless, De La Rama teaches a flexible catheter tip (Figs. 2A-2C), comprising: an inboard understructure (formed by resilient member 262, 263, 272 and 273) that defines a tip longitudinal axis (see Fig. 2A), wherein the inboard understructure includes a first rectangular cross-section (paragraph 51); and an outboard understructure (formed by resilient member 261, 264, 271 and 274) that extends along the tip longitudinal axis (see Fig. 2A), wherein the outboard understructure is formed from a second continuous element that includes a second rectangular cross-section (paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the cross-sections of the first and second continuous elements of the modified device of Hoitnik et al. and Fleischman, to be rectangular shape, as taught by De La Rama, since De La Rama teaches that this is a known shape for flexible catheter tips of as similar design to the modified device of Hoitnik et al. and Fleischman (paragraph 51 of De La Rama), and a rectangular cross-section can enhance flexibility of the flexible catheter tip. 
The modified device of Hoitnik et al. and Fleischman, either alone or in further view of De La Rama, will hereinafter be referred to as the modified device of Hoitnik et al. and Fleischmann, either alone, or in further view of De La Rama.  
Regarding claim 3, the modified device of Hoitnik et al. and Fleischmann, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 1, and Hoitnik et al. further teaches that the intermediate inboard covering (nonconductive covering 64 formed on smaller loop L2) is disposed (carried by; paragraph 41 and see Fig. 8d) between the inboard understructure (splines of smaller loop L2) and the inboard covering (electrodes 37 situated on the exterior of smaller loop L2).
Regarding claim 4, the modified device of Hoitnik et al. and Fleischmann, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 1, and the modified device of Hoitnik et al. and Fleischmann, either alone, or in further view of De La Rama further teaches that the inboard covering (coating 48 taught by Fleischman) is disposed about a majority of the first continuous element (the spacing of the coating 48 covers a majority of the understructure as shown in Figs. 10 and 11B of Fleischman, and thus would cover a majority of the first continuous element when applied to the device of Hoitnik et al.).
Regarding claim 6, the modified device of Hoitnik et al. and Fleischmann, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 1, and the modified device of Hoitnik et al. and Fleischmann, either alone, or in further view of De La Rama further teaches that the intermediate outboard covering (nonconductive covering 64 formed on larger loop L1 of Hoitnik et al.) is disposed between the outboard understructure (splines of larger loop L1 of Hoitnik et al.) (paragraph 41 and Fig. 8d) and the outboard covering (coating 48 as taught by Fleischman is taught as being disposed over an intermediate covering/nonconductive sleeve 32, which is akin to the nonconductive covering 64 formed on larger loop L1 of Hoitnik et al.).
Regarding claim 8, the modified device of Hoitnik et al. and Fleischmann, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 1, and Hoitnik et al. further teaches that the inboard understructure (splines of smaller loop L2) includes: 
a first proximal inboard mounting arm (the first proximal inboard mounting arm is the portion of a first lead 62 associated with smaller loop L2 that is not covered with nonconductive covering 64, that extends proximally into the distal end of connector tubing 46; see Examiner’s annotated Fig. 4 below for clarity) and second proximal inboard mounting arm (the second proximal inboard mounting arm is the portion of a second lead 62 associated with smaller loop L2 that is not covered with nonconductive covering 64, that extends proximally into the distal end of connector tubing 46; see Examiner’s annotated Fig. 4 below for clarity) that extend along the tip longitudinal axis (longitudinal axis 95, Fig. 4); 

    PNG
    media_image1.png
    378
    605
    media_image1.png
    Greyscale

a first inboard arm understructure (first inboard arm understructure, see Examiner’s annotated Fig. 4 above and Fig. 8d below) that extends distally from the first proximal inboard mounting arm (first proximal inboard mounting arm, see Examiner’s annotated Fig. 4 above); 
a second inboard arm understructure (second inboard arm understructure, see Examiner’s annotated Fig. 4 above and Fig. 8d below) that extends distally from the second proximal inboard mounting arm (second proximal inboard mounting arm, see Examiner’s annotated Fig. 4 above); and
a flared head portion (flared head portion, see Examiner’s annotated Fig. 8d below) connected to distal ends of the first and second inboard arm understructures (first and second inboard arm understructures, see Examiner’s annotated Fig. 4 below).

    PNG
    media_image2.png
    390
    240
    media_image2.png
    Greyscale

Regarding claim 9, the modified device of Hoitnik et al. and Fleischmann, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 1, and Hoitnik et al. further teaches that the intermediate inboard covering (nonconductive covering 64 formed on smaller loop L2) comprises an inner intermediate inboard covering (nonconductive covering 64 formed on smaller loop L2) disposed about the first continuous element and an outer intermediate inboard covering (electrodes 37 situated on the exterior of smaller loop L2) disposed about the inner intermediate inboard covering (nonconductive covering 64 formed on smaller loop L2) (paragraph 41 and Fig. 8d).

Regarding claim 10, Hoitnik et al. discloses a flexible catheter tip (Fig. 8d), comprising: 
a flexible understructure (shape memory member 62 splines of larger loop L1) that defines a tip longitudinal axis (Fig. 8d), wherein the flexible understructure (larger loop L1) is formed from a first continuous element (continuous loop; paragraph 63).
While the embodiment shown in Fig. 8d does not expressly show or state that the device further includes an intermediate covering disposed about the first continuous element, the Examiner notes that paragraph 41 discloses that the splines 17 of the flexible catheter tip also have an intermediate covering (nonconductive covering 64) that covers the shape memory member 62 and each spine 17 and carries a covering formed by a plurality of ring electrodes 37. Hoitnik et al. further teaches that the intermediate inboard and outboard coverings are non-conductive (nonconductive covering 64).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the splines 17V of the embodiment of Fig. 8d include an intermediate covering (nonconductive covering 64 formed on larger loop L1) disposed about the first continuous element, in order to render these portions of the splines biocompatible (paragraph 43) and to insulate the exposed portions of the loops that are not the electrodes (Fig. 8d and paragraph 41).
Hoitnik et al. does not expressly state that the device includes a covering disposed over the intermediate covering, such that the intermediate covering is disposed between the covering and the flexible understructure, that the covering is non-conductive, or that the first continuous element includes a first rectangular cross-section. 
Fleischman teaches a flexible catheter tip (see Figs. 10 and 11B), comprising an understructure (flexible spline legs 22), having an intermediate covering (nonconductive sleeve 32) disposed on the understructure (flexible spline legs 22) and a covering (coating 48) disposed about the understructure (flexible spline legs 22) and the intermediate covering (nonconductive sleeve 32) (see Figs. 10 and 11B), and Fleischman further teaches that the covering (coating 48) is non-conducting (electrically insulating; see col. 9, lines 64-65) so as to prevent the transmission of ablating energy from the electrodes directly into the blood pool during use, and to direct the applied ablating energy from the electrodes directly toward and into the target tissue (col. 10, lines 1-4) and further to minimize the convective cooling effects of the blood pool upon the ablation element while ablating energy is being applied, thereby further enhancing the efficiency of the lesion formation process (col. 10, lines 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the flexible catheter tip of the device of Hoitnik et al. so that the understructure includes an additional non-conductive covering about the intermediate covering, as taught by Fleischman, so as to prevent the transmission of ablating energy from the electrodes of Hoitnik et al. directly into the blood pool during use and to direct the applied ablating energy from the electrodes directly toward and into the target tissue (col. 10, lines 1-4 of Fleischman), and further to minimize the convective cooling effects of the blood pool upon the ablation element while ablating energy is being applied, thereby further enhancing the efficiency of the lesion formation process (col. 10, lines 7-10 of Fleischman).   
The modified device of Hoitnik et al. and Fleischman will hereinafter be referred to as the modified device of Hoitnik et al. and Fleischman. 
The modified device of Hoitnik et al. and Fleischman does not expressly teach that the first continuous element includes a first rectangular cross-section.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the cross-section of the first continuous element to be rectangular shape, such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B).  
Nonetheless, De La Rama teaches a flexible catheter tip (Figs. 2A-2C), comprising: a flexible understructure (formed by resilient member 262, 263, 272 and 273) that defines a tip longitudinal axis (see Fig. 2A), wherein the understructure includes a first rectangular cross-section (paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the cross-section of the first continuous element of the device of Hoitnik et al., to be rectangular shape, as taught by De La Rama, since De La Rama teaches that this is a known shape for flexible catheter tips of the design of Hoitnik et al. and De La Rama (paragraph 51 of De La Rama) and a rectangular cross-section can enhance flexibility of the flexible catheter tip. 
The modified device of Hoitnik et al. and Fleischman, either alone or in further view of De La Rama, will hereinafter be referred to as the modified device of Hoitnik et al. and Flesichman, either alone, or in further view of De La Rama.  
Regarding claim 11, the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 10, and the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama further teaches a gap (interface) between the intermediate covering (nonconductive covering 64 formed on larger loop L1 of Hoitnik et al.) and the covering (coating 48 taught by Fleischman that is situated on the exterior of larger loop L1 of the modified device of Hoitnik et al.).
Regarding claim 12, the modified device of Hoitnik et al. and Flesichman, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 10, and the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama further teaches 
Regarding claim 13, the modified device of Hoitnik et al. and Flesichman, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 10, and the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama further teaches that a gap (interface) between the intermediate covering (nonconductive covering 64 of Hoitnik et al.) and the covering (coating 48 taught by Fleischman that is situated on the exterior of larger loop L1 of the modified device of Hoitnik et al.), wherein a size of the gap (interface) is in a range from 0 inches to 0.004 inches (see Figs. 10 and 11B and col. 9, lines 65-67, which teaches that coating 48 is applied to the intermediate covering by brushing on or dipping, which would result in a gap/interface of 0 inches).
Regarding claim 14, the modified device of Hoitnik et al. and Flesichman, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 10, and the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama further teaches that the intermediate covering (nonconductive covering 64 of Hoitnik et al.) and the covering (coating 48 of Fleischman) are formed from one or more polymers (nonconductive covering 64 of Hoitnik et al. is formed of a biocompatible plastic such as polyurethane or PEBAX (see paragraph 43 of Hoitnik et al.) and the coating 48 of Fleischman is formed of PTFE (see col. 9, lines 65-67 of Fleischman)). 

Regarding claim 17, Hoitnik et al. discloses a flexible catheter tip (Fig. 8d), comprising: 
an inboard understructure (shape memory member 62 of smaller loop L2) that defines a tip longitudinal axis (Fig. 8d), wherein the inboard understructure (shape memory member 62 of smaller loop L2) is formed from a first continuous element (continuous loop; paragraph 63), the first continuous element defining first and second inboard arm understructures (first and second shape memory members 62 associated with smaller loop L2 that enter into the distal end of the connector tubing 46, but see Examiner’s annotated Fig. 4 below for clarity) and a flared head portion (flared head portion, see Examiner’s annotated Fig. 8d below) connected to a distal end of each of the first and second inboard arm understructures (see Examiner’s annotated Fig. 4 below); and

    PNG
    media_image3.png
    511
    664
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    390
    240
    media_image4.png
    Greyscale

an outboard understructure (shape memory member 62 of larger loop L1) that extends along the tip longitudinal axis (Fig. 8d), wherein the outboard understructure (shape memory member 62 of larger loop L1) is formed from a second continuous element (continuous loop; paragraph 63), the second continuous element defining first and second outboard arm understructures (first and second shape memory members 62 associated with larger loop L1 that enter into the distal end of the connector tubing 46, but see Examiner’s annotated Fig. 4 below for clarity) and a head portion (head portion, see Examiner’s annotated Fig. 8d below) connected to a distal end of each of the first and second outboard arm understructures (see Examiner’s annotated Fig. 4 below).

    PNG
    media_image5.png
    511
    664
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    390
    240
    media_image6.png
    Greyscale
30Docket No. CD-1360USO1/065513-001867
While the embodiment shown in Fig. 8d does not expressly show or state that the device further includes an intermediate inboard covering disposed about the flared head portion and an intermediate outboard covering disposed about the second continuous element that forms the head portion, the Examiner notes that paragraph 41 discloses that the splines 17 of the flexible catheter tip also have an intermediate covering (nonconductive covering 64) that covers the shape memory member 62 and each spine 17 and carries a plurality of ring electrodes 37. Hoitnik et al. further teaches that the intermediate inboard and outboard coverings are non-conductive (nonconductive covering 64).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the splines 17V of the embodiment of Fig. 8d include an intermediate inboard covering (nonconductive covering 64 formed on smaller loop L2)  disposed about the flared head portion (Fig. 4 shows that the nonconductive covering 64 terminates where the splines enter the distal end of the connector tubing 46, and see paragraph 44) and an intermediate outboard covering (nonconductive covering 64 formed on larger loop L1) disposed about the second continuous element that forms the head portion (Fig. 4 shows that the nonconductive covering 64 terminates where the splines enter the distal end of the connector tubing 46, and see paragraph 44), in order to render these portions of the splines biocompatible (paragraph 43) and to insulate the exposed portions of the loops that are not the electrodes (Fig. 8d and paragraph 41).
Hoitnik et al. does not expressly state that the device includes an inboard covering disposed about the intermediate inboard covering and the flared head portion, and an outboard covering disposed about the intermediate outboard covering and the head portion, that the inboard and outboard coverings are nonconductive, or that the first continuous element includes a first rectangular cross-section or that the second continuous element includes a second rectangular cross-section. 
Fleischman teaches a flexible catheter tip (see Figs. 10 and 11B), comprising an understructure (flexible spline legs 22), having an intermediate covering (nonconductive sleeve 32) disposed on the understructure (flexible spline legs 22) and a covering (coating 48) disposed about the understructure (flexible spline legs 22) and the intermediate covering (nonconductive sleeve 32) (see Figs. 10 and 11B), and Fleischman further teaches that the covering (coating 48) is non-conducting (electrically insulating; see col. 9, lines 64-65) so as to prevent the transmission of ablating energy from the electrodes directly into the blood pool during use, and to direct the applied ablating energy from the electrodes directly toward and into the target tissue (col. 10, lines 1-4) and further to minimize the convective cooling effects of the blood pool upon the ablation element while ablating energy is being applied, thereby further enhancing the efficiency of the lesion formation process (col. 10, lines 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the flexible catheter tip of the device of Hoitnik et al. so that the inboard understructure and flared head portion and the outboard understructure and head portion include an additional non-conductive covering about the intermediate inboard covering and flared head portion and the intermediate outboard covering and the head portion, respectively, as taught by Fleischman, so as to prevent the transmission of ablating energy from the electrodes of Hoitnik et al. directly into the blood pool during use and to direct the applied ablating energy from the electrodes directly toward and into the target tissue (col. 10, lines 1-4 of Fleischman), and further to minimize the convective cooling effects of the blood pool upon the ablation element while ablating energy is being applied, thereby further enhancing the efficiency of the lesion formation process (col. 10, lines 7-10 of Fleischman).   
The modified device of Hoitnik et al. and Fleischman will hereinafter be referred to as the modified device of Hoitnik et al. and Fleischman.
The modified device of Hoitnik et al. and Fleischman does not expressly teach that the first continuous element includes a first rectangular cross-section or that the second continuous element includes a second rectangular cross-section
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the cross-section of the first and second continuous elements to be rectangular shape, such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B).  
Nonetheless, De La Rama teaches a flexible catheter tip (Figs. 2A-2C), comprising: an inboard understructure (formed by resilient member 262, 263, 272 and 273) that defines a tip longitudinal axis (see Fig. 2A), wherein the inboard understructure includes a first rectangular cross-section (paragraph 51); and an outboard understructure (formed by resilient member 261, 264, 271 and 274) that extends along the tip longitudinal axis (see Fig. 2A), wherein the outboard understructure is formed from a second continuous element that includes a second rectangular cross-section (paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the cross-sections of the first and second continuous elements of the device of Hoitnik et al., to be rectangular shape, as taught by De La Rama, since De La Rama teaches that this is a known shape flexible catheter tips of design of Hoitnik et al. and De La Rama (paragraph 51 of De La Rama) and a rectangular cross-section can enhance flexibility of the flexible catheter tip. 
The modified device of Hoitnik et al. and Fleischman, either alone or in further view of De La Rama, will hereinafter be referred to as the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama.  
Regarding claim 18, the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 17, and Hoitnik et al. further teaches that the intermediate inboard covering (nonconductive covering 64 formed on smaller loop L2)  includes a first proximal end (first proximal end of nonconductive covering 64 formed on smaller loop L2, see Examiner’s annotated Fig. 4 below) and a second proximal end (second proximal end of nonconductive covering 64 formed on smaller loop L2, see Examiner’s annotated Fig. 4 below); and the first proximal end (first proximal end of nonconductive covering 64 formed on smaller loop L2, see Examiner’s annotated Fig. 4 below) and the second proximal end (second proximal end of nonconductive covering 64 formed on smaller loop L2, see Examiner’s annotated Fig. 4 below) being positioned at an interface between the flared head portion (flared head portion, see Examiner’s annotated Fig. 8d above) and the first and second inboard arm understructures.  

    PNG
    media_image3.png
    511
    664
    media_image3.png
    Greyscale

Regarding claim 19, the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 18, and Hoitnik et al. further teaches that the intermediate outboard covering (nonconductive covering 64 formed on larger loop L1)  includes a first proximal end (first proximal end of nonconductive covering 64 formed on larger loop L1, see Examiner’s annotated Fig. 4 below) and a second proximal end (second proximal end of nonconductive covering 64 formed on larger loop L1, see Examiner’s annotated Fig. 4 below); and the first proximal end (first proximal end of nonconductive covering 64 formed on larger loop L1, see Examiner’s annotated Fig. 4 below) and the second proximal end (second proximal end of nonconductive covering 64 formed on larger loop L1, see Examiner’s annotated Fig. 4 below) being positioned at an interface between the flared head portion (flared head portion, see Examiner’s annotated Fig. 8d above) and the first and second inboard arm understructures.  

    PNG
    media_image5.png
    511
    664
    media_image5.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama, as discussed above concerning claim 1, and further in view of U.S. Publication No. 2011/0238054 to Kim et al.
Regarding claim 7, the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama teaches the claimed invention as discussed above concerning claim 1, and Hoitnik et al. further teaches that the intermediate inboard covering and the intermediate outboard covering are nonconductive coverings (non-conductive coverings 64 associated with each of smaller loop L2 and larger loop L1; paragraph 41) and that the intermediate inboard covering and the intermediate outboard covering (non-conductive coverings 64 associated with each of smaller loop L2 and larger loop L1, respectively) can be made of any suitable material (paragraph 43), but neither Hoitnik et al., Fleischman, nor De La Rama expressly states that the intermediate inboard covering and the intermediate outboard covering are formed from a heat shrink material. 
Kim et al. teaches an electrode catheter (Fig. 1) that includes a nonconductive covering (non-conductive insulator 270) that is formed of heat shrink material (paragraph 55), which is a known insulator material in these types of applications, selected due to the material properties e.g., density and lubricity, of the heat shrink (paragraph 55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the intermediate inboard covering and the intermediate outboard covering of the modified device of Hoitnik et al. and Fleischman, either alone, or in further view of De La Rama to be formed from heat shrink, as taught by Kim et al., as heat shrink may have desirable material properties in a given applications (paragraph 55 of Kim et al.). 

Claim Rejections - Prior Art
The Examiner notes that no art rejection has been made for claims 12 and 15-16 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 (a)/1st paragraph rejection has been resolved by the Applicant.

Response to Arguments
Applicant’s arguments in the Response dated 10/21/2021 with regard to the claims have been considered but are moot as they do not apply to the current art rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783